DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 45-48, 50-54, 108, 111, 122-125, 128, and 130-134 are pending.  Claims 51 and 131-134 are withdrawn.  Claims 45-48, 50, 52-54, 108, 111, 122-125, 128, and 130 are examined. 
Claims 131-134 are withdrawn for being drawn to a condition that is not epilepsy.  If these symptoms are secondary to epilepsy, the examiner notes that it would be obvious to administer.  However, because these conditions/symptoms do not necessarily require epilepsy (i.e., the elected species), they are preliminarily withdrawn.

Response to Amendments
	Applicant’s amendments to the claims of December 14, 2021, in response to the Office Action of September 14, 2021, are acknowledged.

Response to Arguments
	The § 112 rejection is maintained.  While Applicant did remove the phrases “such as” and “for example,” Applicant did not remove the term “optionally” from the claims.   
	With respect to the language limiting the claims to consist of only those components claimed, the examiner responds.

	Further, Dugger teaches a composition with glycerin and PEG 400 among a limited list of solvents.  Further, a flavoring agent and topiramate at 0.1% to 25% is contemplated.  There is no requirement for any other component.  However, a POSA would understand that a preservative could be added if desired.  Further, the solvent can be present in 60-90% by weight of the composition with a flavoring agent comprising up to 8% of the composition.  An active compound can be the remained. See prior art claims 1-6, e.g.  Overall, Dugger teaches an even more limited composition than that claimed, although adding an agent to preserve a composition if desired would be obvious to a POSA.
	The examiner withdraws the application of Dong used by itself in a § 103 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-48, 50, 52-54, 111, 122, 123-125, and 130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims include the following phrases: “optionally”.  It is not clear if the components following these phrases and term are required.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-48, 50, 52-54, 108, 111, 122-125, 128, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Dries et al., (US2006/0270611), in view of Dong et al., (WO2005/048981), and in view of Doose et al., “Single-dose pharmacokinetics and effect of food on the bioavailability of topiramate, a novel antiepileptic drug,” J Clin Pharmacol. 1996 Oct;36(10):884-91. 
Dries teaches a liquid preconcentrate composition comprising topiramate or a pharmaceutically acceptable salt and an organic solvent with low water content. See abstract.  Topiramate is taught to treat seizures associated with epilepsy, e.g., as well as prevention of migraine headaches. See par.’s 4 and 5.  The low water content includes substantially free of water. See par. 14.  This is interpreted by the examiner to include anhydrous forms and is organic solvents can include a preferably combination of glycerol and PEG400. See par. 22.  The mixtures of organic solvents can comprise the remainder of the composition other than the API in some embodiments. See par. 49, e.g.  The composition has a shelf life of about 2 years and the reconstituted composition can be used up to about 6 weeks.  The reconstituted composition is preferably stored at low temperature, such as refrigerator temperature. See par. 44.  Flavoring substances can constitute preferably about 0.2% upon reconstitution. See par. 47.  In an embodiment, topiramate free acid, methyl paraben, propyl paraben, sucralose, PEG400, and glycerol are each used. See par. 64, 64, and prior art claim 17, e.g.  Topiramate is taught for use in a concentration of about 10 mg/ml to 40 mg/ml.  This overlaps the claimed range substantially.  The PEG400 is used in a concentration of 500 mg, which appears to constitute greater than 80% by weight of the overall composition. See prior art claim 17.  The ratio of components include: 
Topiramate 	   30 mg
PEG400	   500 mg
Methylparaben 21.6 mg
Propylparaben 2.4 mg
Sucralose	  30 mg 		
Flavor 	  7.2 mg
These components are in substantially similar ratios to those of the elected species.  For example, the ratio of PEG400 to topiramate above is 16.6.  The elected species ratio is 20.  The ratio of topiramate to methyl and propyl paraben above is 1.25.  The elected species ratio is 1.04.  A composition is preferably filled in an oversized contains for reconstitution.  

Further, paragraph 51 describes a composition that comprises: 
Topiramate 10-40 mg
Preservatives (i.e., methyl and propyl paraben)
Sweeteners and flavors (i.e., sucralose and flavor)
Organic Solvents (i.e., PEG 400 and glycerol).
This particular embodiment does not contain water and does not contain an acid or base, although it does contain each component claimed.  
The preconcentrate described by Dries is intended to be diluted before use for a pediatric subject.  However, such dilution is preferably with an aqueous medium.  It does not appear to be restricted to an aqueous medium.  Dries explains that the teachings also apply to a liquid composition that is mixed to provide at least two doses and the dosage can easily be adjusted based upon the weight of the patient.  A more concentrated solution will be more viscous and more difficult to dose. See par. 27.  While dilution is taught by Dries, a POSA understands that administration of higher dosages to adult subjects that weigh more is reasonable.  Further, dilution by Dries is taught to yield two doses.  An adult subject that weighs twice as much as a pediatric subject would receive a substantially higher dose and a less diluted dose.  
The examiner does not have the resources to test those structural components to determine the physical properties associated therewith.  Further, the same structural components yield the same physical properties.  The cited prior art teaches each of the specific components of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dries does not teach a composition for direct administration that is substantially anhydrous.
Dong teaches controlled release liquid formulations of topiramate.  Topiramate can be used to treat tobacco cessation, eating disorders, headaches, and cerebral function disorders, among others. See par. 7.  Seizure disorders can also be treated. See par. 44.  The topiramate can be solubilized in a non-aqueous carrier.  The non-aqueous carrier can be a solvent including a liquid hydrophilic solvent, such as PEG. See par. 12.  The topiramate can be used in a concentration of 1 mg to 800 mg.  In an embodiment, the topiramate can be about 10% and the liquid carrier can be a combination of about 90%.  PEG400 is a known hydrophilic liquid polymer. See par. 14.  In an exemplary embodiment, topiramate can be used in a preferable concentration of 30 mg/ml to 200 mg/ml in the liquid formulation. See par. 21.  An immediate release formulation can release substantially in less than 1 hour and about 30 minutes or less. See 
A direct dosing device as defined by the instant Specification is anything that is used to directly administer its contents to a patient.  This would appear to include a capsule.  The capsule can be made in almost any manner to prevent leakage of the liquid. See par. 61.  However, any device for direct administration would be obvious to a POSA based on the direct administration of a composition that can be for immediate or controlled release.
With regard to claim 48, a POSA would understand that a capsule (or other device to directly deliver a liquid API to a subject) can be substituted with an oral syringe to deliver a liquid with a reasonable and predictable expectation of success.  While this is a distinction, it does not appear to constitute a patentable, non-obvious distinction.  
	While it is true that the compositions taught by Dries are preferably dissolved in water before administration, the compositions taught by Dong make clear that topiramate can also be properly dissolved or diluted in a solvent, including but not limited to PEG400.  The liquid carrier for administration is preferably non-aqueous.  The advantages of using a non-aqueous liquid carrier include providing a pre-solubilized and more easily absorbed form.  Further, it can be released even without being hydrated. See par. 35.  The actual dosage of topiramate will vary depending on the age, size, and other factors particular to a subject. See par. 43.  Topiramate 45% was found to be completely soluble in PEG400. See par. 112.  Further, in view of Dong, a POSA would recognize the preconcentrate taught by Dries as acceptable to administer directly to an adult human without the need to dilute the concentration for administration to a pediatric subject.
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Dries and Dong.  One would be motivated to do so because Dries teaches an anhydrous free acid formulation comprising topiramate at a similar concentration to that claimed in a solvent, wherein the solvent comprises glycerin and PEG400.  Further, the concentration of PEG400 is substantially similar to that claimed and the ratio of PEG400 to topiramate is also similar.  The use of methyl and propyl paraben, sucrose, and a flavoring agent are also taught.  The composition is taught to be stable at room temperature for about 2 years.  Similarly, Dong teaches that topiramate can be solubilized in PEG400 and non-aqueous solvents and that this provides some advantages.  As such, a POSA would understand that the preconcentrate taught by Dries can be administered directly to a subject when solubilized in PEG400, e.g.  Dong teaches compositions comprising topiramate and solvents, including PEG400 for directed administration to a subject for immediate release as a liquid in the form of a capsule or other direct dosing device.  It would appear that a known direct dosing device is a functional equivalent with respect to administering a liquid formulation of the same API to a same subject population.  The totality of the prior art as a whole makes clear that topiramate can be combined with the claimed components and using a hydrophilic solvent such as PEG400 can be used with advantages or as a substitute to water.
With respect to claim 123, Doose explains that oral topiramate lacks a clinically significant effect of food on bioavailability.  The decrease appears to be about 10%.

Claims 45-47, 50, 52-54, 111, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Dugger, (US2003/0077227) (cited in IDS).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claimed methods in view of Dugger.  One would be motivated to do so because Dugger teaches a liquid formulation comprising topiramate and PEG400, e.g., as a hydrophilic solvent for oral administration to a claimed subject.  The composition comprises a solvent and topiramate at concentrations that are consistent with those claimed and the compositions are non-aqueous.  A flavoring agent is optional.   As such, there is a reasonable and predictable expectation of success in arriving at an optimized dosage of the same API for administration to the same subject population.  
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628